DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

AFCP 2.0
2. 	Applicant’s request for entry into AFCP 2.0 is acknowledged. Claim 14 has been amended. 

Terminal Disclaimer
3.	The terminal disclaimer filed on 01/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,076,083 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
4.	Claims 1-14 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
6. 	Regarding claim 1, the prior art does not teach or fairly suggest “…cause the camera to acquire a second image of the scene while the scene is being illuminated with the second plurality of light sources, the second plurality of light sources causing the second image to be associated with a second color point, illumination provided by the second plurality of light sources having a different color than illumination provided by 

7. 	Claims 2-11 depend on allowable claim 1. Therefore, the dependent claims are also held allowable.

claim 12, the prior art does not teach or fairly suggest “…causing the camera to acquire a second image of the scene while the scene is being illuminated with the second plurality of light sources, the second plurality of light sources causing the second image to be associated with a second color point, different from the first color point, illumination provided by the second plurality of light sources having a different color than illumination provided by the first plurality of light sources; obtaining a third color point, the third color point associated with the scene not being illuminated with the first plurality of light sources and not being illuminated with the second plurality of light sources, wherein each of the first color point, the second color point, and the third color point has a respective location in a plot having a first axis and a second axis, the first axis indicating values of a ratio of a sum of at least a sub-set of pixel values of a first primary color to a sum of at least a sub- set of pixel values of a third primary color, and the second axis indicating values of a ratio of a sum of at least a sub-set of pixel values of a second primary color to the sum of at least the sub-set of pixel values of the third primary color; and generating a final image of the scene based on a combination of the first image and the second image by: computing a correction factor by computing a value indicative of the location of the third color point, based on at least the first color point, the second color point, and the third color point, generating a modified first image by modifying each of pixel values of the first image by a first value based on the correction factor, generating a modified second image by modifying each of pixel values of the second image by a second value based on the correction factor, and A'ITORNEY DOCKET NUMBERPATENT APPLICATIONgenerating the final image based on pixel values of the modified first image and pixel values of the 

9. 	Claim 13 depends on allowable claim 12. Therefore, the dependent claim is also held allowable.

10. 	Regarding claim 14, the prior art does not teach or fairly suggest “…cause the camera to acquire a second image of the scene while the scene is being illuminated with the second plurality of light sources, the second plurality of light source causing the second image to be associated with a second color point, illumination provided by the second plurality of light sources having a different color than illumination provided by the first plurality of light sources; obtain a third color point, the third color point associated with the scene not being illuminated with the first plurality of light sources and not being illuminated with the second plurality of light sources, each of the first color point, the second color point, and the third color point having a respective location in a plot having a first axis and a second axis, the first axis indicating values of a ratio of a sum of at least a sub-set of pixel values of a first primary color to a sum of at least a sub- set of pixel values of a third primary color, and the second axis indicating values of a A'ITORNEY DOCKET NUMBERPATENT APPLICATION 5864-0002-NP2 (2019Pooo94USo3)16/952,768 Confirmation No. 3541 8 ratio of a sum of at least a sub-set of pixel values of a second primary color to the sum of at least the sub-set of pixel values of the third primary color, and generate a final image of the scene based on a combination of the first image and the second image by: receiving a user input indicative of a factor representing a balance between the first image and the second image in the final image, computing a correction factor by computing a value 
11. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        01/31/2022